NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 13 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FLETCHER H. HYLER; SHERYL ROOT                   No. 08-17260
HYLER,
                                                 D.C. No. 3:07-cv-03180-WHA
             Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

INVESTMENT GRADE LOANS, INC.;
LINCOLN TRUST COMPANY FBO;
DOUG PICKERING; CHERN S. LIN;
FELICIA LIN; JANICE TEMPEY; ROY
S. WOLF; THOMAS C. O’CONNELL,
Jr.; JANICE K. O’GRADY; PENSCO
TRUST COMPANY AS CUSTODIAN
FBO JOHN A. SNYDER IRA; PENSCO
TRUST COMPANY AS CUSTODIAN
FBO PHIL AHLFELDT IRA; JOHN
STEVENS,

             Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                   William H. Alsup, District Judge, Presiding

                    Argued and Submitted December 11, 2009
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER and CALLAHAN, Circuit Judges, and LYNN, ** District
Judge.

      Fletcher Hyler and Sheryl Hyler appeal the denial of their Fed. R. Civ. P.

60(b) motion to set aside a judgment entered after they settled their claims against

defendants Investment Grade Loans et al. brought under the Truth in Lending Act.

15 U.S.C. § 1601 et seq. They contend that information they received after the

judgment showed that statements by defendants’ counsel during the course of the

litigation were false and that the judgment was therefore procured by fraud.

      We review for abuse of discretion. U.S. v. Asarco Inc., 430 F.3d 972, 978

(9th Cir. 2005). The district court did not abuse its discretion in denying the

motion and in refusing to set aside the settlement. The statements amounted at

worst to legal arguments about facts that may have been incorrect. As the district

court noted, “fraud requires more,” Miller v. Yokohama Tire Corp., 358 F.3d 616,

621 (9th Cir. 2004), and nothing prevented the plaintiffs from pursuing rather than

settling their claim.

      We deny the defendants’ request for sanctions; they have not properly

invoked the provisions of any applicable rule.

      AFFIRMED.

       **
             The Honorable Barbara M. Lynn, U.S. District Judge for the Northern
District of Texas, sitting by designation.

                                          2